941 A.2d 593 (2008)
193 N.J. 590
In the Matter of Avis Cole WILLIAMS, An Attorney at Law.
Supreme Court of New Jersey.
February 20, 2008.

CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-251, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that AVIS COLE WILLIAMS of EGG HARBOR TOWNSHIP, who was admitted to the bar of this State in 1987, should be censured for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that AVIS COLE WILLIAMS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.